                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   PINE BLUFF DIVISION

GREGORY LEE MOORE                                                                    PLAINTIFF
ADC #135920

v.                            Case No. 5:19-cv-00165-KGB-JTR

WENDY KELLY, Director, ADC;
CHISM, HSA, Tucker Unit; and
MOORE, DON, Tucker Unit                                                          DEFENDANTS

                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 6). No objections have been filed, and the time to file

objections has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). The Court therefore dismisses without prejudice plaintiff Gregory Lee

Moore’s complaint (Dkt. No. 2). The Court certifies that an in forma pauperis appeal would not

be taken in good faith.

       It is so ordered this 23rd day of June, 2021.


                                                 _____________________________
                                                 Kristine G. Baker
                                                 United States District Judge
